No bill of exceptions has been filed in the case. The case therefore stands in this court with allegations of fact embodied in the answer denied by the reply, and without sufficient record to present *Page 633 
the assignments of error set forth in the petition in error.
The judgment must therefore be affirmed. Hilton v. State, exrel. Bell, 108 Ohio St. 233, 140 N.E. 681, and Marriott v.Hawk, 111 Ohio St. 285, 145 N.E. 287.
Judgment affirmed.
DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
WEYGANDT, C.J., not participating.